ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-02-15_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

ORDER OF 15 FEBRUARY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

ORDONNANCE DU 15 FEVRIER 1973
Official citation:

Fisheries Jurisdiction (United Kingdom v. Iceland),
Order of 15 February 1973, I.C.J. Reports 1973, p. 93.

Mode officiel de citation:

Compétence en matiére de pécheries (Royaume-Uni
c. Islande), ordonnance du 15 février 1973, C.LJ.
Recueil 1973, p. 93.

 

Nedevente:, O77

 

 

 
15 FEBRUARY 1973
ORDER

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND y. ICELAND)

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

15 FEVRIER 1973
ORDONNANCE
93

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973 1973
15 février
Rôle général
15 février 1973 n° 55

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DU NORD c. ISLANDE)

ORDONNANCE

Présents: M. LACHS, Président; M. AMMOUN, Vice-Président; MM.
FORSTER, GROS, BENGZON, ONYEAMA, DILLARD, IGNACIO-
PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA, Sir
Humphrey WALDOCK, MM. NAGENDRA SINGH, RUDA, juges;
M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la
Cour de 1946,

Rend l'ordonnance suivante:

Vu l'ordonnance prise en l’affaire le 18 août 1972, par laquelle la Cour
a décidé que les premières pièces écrites porteraient sur la question de la
compétence de la Cour pour connaître du différend et a fixé la date d’expi-
ration des délais pour le dépôt d’un mémoire du Gouvernement du

4
COMPÉTENCE PÊCHERIES (ORDONNANCE 15 II 73) 94

Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et d’un contre-
mémoire du Gouvernement islandais ;

Vu Parrét rendu en l’affaire le 2 février 1973, par lequel la Cour a dit
qu'elle avait compétence pour connaître de la requête déposée par le
Gouvernement du Royaume-Uni le 14 avril 1972 et statuer sur le fond du
différend ;

Considérant en conséquence que la Cour doit maintenant fixer des
délais pour la procédure écrite sur le fond;

LA Cour,

Après s'être renseignée auprès du demandeur et avoir donné au défen-
deur la possibilité d’indiquer ses vues,

Fixe comme suit la date d'expiration des délais pour la procédure écrite
sur le fond:
Pour le dépôt du mémoire du Gouvernement du Royaume-Uni, le 1%

août 1973,
Pour le dépôt du contre-mémoire du Gouvernement islandais, le 15 jan-

vier 1974;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quinze février mil neuf cent soixante-treize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord et au Gouvernement de la
République d'Islande.

Le Président,
(Signé) Manfred LAcus.

Le Greffier,
(Signé) S. AQUARONE.
